
	
		I
		111th CONGRESS
		1st Session
		H. R. 3988
		IN THE HOUSE OF REPRESENTATIVES
		
			November 3, 2009
			Mr. Boccieri
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend section 313 of the Tariff Act of 1930 to specify
		  articles that qualify as commercially interchangeable merchandise for purposes
		  of certain duty drawback.
	
	
		1.Commercially interchangeable
			 merchandise for duty drawback purposes
			(a)In
			 generalSection 313(j) of the
			 Tariff Act of 1930 (19 U.S.C. 1313(j)) is amended by adding at the end the
			 following new paragraph:
				
					(5)For purposes of this subsection,
				merchandise is commercially interchangeable with imported
				merchandise if it is classifiable under the same 8-digit subheading of the
				Harmonized Tariff Schedule of the United
				States.
					.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply with
			 respect to claims filed for drawback under section 313(j) of the Tariff Act of
			 1930 on or after the date of the enactment of this Act.
			
